Exhibit 10.30

Lease Agreement (Executive Summary)

 

Landlord    National IT Industry Promotion Agency Tenant    L1ONbridge Korea
Security deposit    KRW 163,570,877 Monthly rent    KRW 14,870,186 (VAT
exclusive) Monthly maintenance fee    KRW 6,905,478 (VAT exclusive) Parking lot
   Free parking: 7 units, Charged parking: 5 units

Related parties to this agreement agreed, in consideration of the mutual
promises contained herein, as following. Special provisions come before general
provisions.

[General Provision]

Article 1 Leased Premise

Tenant shall lease the Leased Premise whose address is:

7th floor, Nuritcum Square (Business) Tower, 1605, Sang-am-dong, Mapo-gu, Seoul

(Lease area: 1,170.42m2 including the common area, efficiency: 50%)

Article 2 Lease Term

 

-1. The lease term shall begin on 21st day of November, 2009 and end on the 20th
day of November, 2011. However, the lease term shall be deemed extended by
mutual consent, and the lease conditions may be changed on this occasion.

 

-2. Unless Tenant possesses the Leased Premises until 30 days elapses from the
beginning date of the Lease or deposits the amount of security deposit to
Landlord until the due date, Landlord may cancel the Lease without prior
reminder or procedure.

Article 3 Renewal etc.

 

-1. Tenant may exercise the option to renew the Lease between six months and one
month prior to the expiration of the lease term, and Landlord cannot reject
Tenant’s exercise of the option without good reason.

 

-2. Renewed lease is deemed agreed under same terms and conditions. However,
security deposit, monthly rent, and maintenance fee may be adjusted upon the
Article 7 herein.

 

-3. The Lease is deemed renewed under the same terms and condition unless
Landlord notifies the intent to reject the renewal or to alter terms and
conditions within the period as set forth under -1. In such case, the term of
lease is deemed one year, and Tenant may notify the intent to cancel the lease
to Landlord which may be effective from three months elapses from the date
notified.

 

1



--------------------------------------------------------------------------------

Article 4 Security Deposit

Tenant shall deposit with Landlord KRW 163,570,877 of interest free during the
lease term.

 

Classification

   Amount      Ratio    

Payment due date

Initial amount      16,358,000         10 %    Agreement date Interim payment   
  65,429,000         40 %    The date before fitting-out Balance      81,738,877
        50 %    The date before moving-in Total      163,570,877         100 % 
 

If the Lease cancels upon the Article 2 -2, 10% of the security deposit shall be
vested to Landlord as an indemnity, to which Tenant may not raise any objection.
In such case, Landlord returns the rest amount of security deposit of interest
free to Tenant without delay.

Article 5 Rent

The amount of monthly rent shall be KRW 14,870,168 (VAT exclusive) and paid by
the fifth of the month. The rental payment amount for any partial calendar
months included in the lease term shall be prorated on a daily basis.

Rent on a daily basis = (Monthly rent I Dates of the month) X Elapsed dates

Article 6 Maintenance Fee

 

-1 The amount of monthly maintenance fees shall be KRW 6,905,478 (VAT exclusive)
and paid by the fifth of the month.

 

-2 The maintenance fees is comprised of “maintenance fees for the month” and
“additional fees”. Additional fees are to cover an electric light board
established by Tenant, electric power for computer room, a thermo-hygrostat,
overtime electric power for cooling and heating facilities, and specific
services costing separately by Tenant etc.

Article 7 Adjustment of Security Deposit, Rent, Maintenance Fees

 

-1. The amount of security deposit and rent shall be annually adjusted when two
years elapses from the commencement of the Lease, and the amount of maintenance
fees shall be annually adjusted when one year elapses from the commencement of
the Lease as of the first day of March.

 

-2. In case of adjustment, taking into account any changes in consumer price
indexes published by Statistics Korea (www.nso.go.kr) applicable to similar
buildings, each of the following is applied:

 

  1. Converted price to deposit shall be applied and the conversion rate is
deemed 12%. If it is not inevitable to change the conversion rate due to
interest rate fluctuation, the conversion rate shall be decided by negotiation
of both parties.

 

*Converted price to deposit= (Monthly rent/ Conversion rate

(12%) X 12 months)+ Deposit

 

* Deposit = Monthly rent X 11 months

 

  2. Consumer price indexes shall be applied by the fluctuation rate between CPI
in December of the previous year and CPI in same month of two years prior to the
year.

 

-3. Notwithstanding the above -1, Landlord shall adjust security deposit, rent,
and maintenance fees by negotiation with Tenant with a written notice one month
prior to the adjustment when any of following applies:

 

2



--------------------------------------------------------------------------------

  1. When tax, utility charges, prices of commodities, and other economic
conditions increase

 

  2. When expenses necessary for maintaining the Leased Premises (i.e.
electricity, water, heating and cooling facility, cleaning, personnel, and other
building maintenance expenses) increase

 

  3. When prices of commodities and other economic conditions fluctuate

 

-4. In case of adjustment by -1 or -3, Landlord shall provide a written notice
on adjusted amounts to Tenant before the date of adjustment, and charge adjusted
amounts from the date of adjustment on a daily basis.

Article 8 Indemnity

If Tenant fails to pay his liabilities to Landlord within payment due dates, he
shall pay 18% an annual interest of the amount in arrears as an indemnity.

Article 12 Repair Expense

Landlord shall be responsible for repairs of wall, ceilings, and floors due to
natural wear and tear. However, Tenant shall be responsible for repairs required
by his faults or necessities.

Article 25 Cancellation of the Lease

The either Landlord or Tenant may cancel the Lease immediately and require
delivering the leased premise with a written notice when any of the following
applies:

 

-1. When Tenant delays payment of rent, maintenance fees, and/or other
liabilities for two months or longer from the due date:

 

-2. When Tenant goes bankrupt or composition by the decision of court due to
Tenant’s other liabilities, or when Tenant is objectively deemed no longer
capable of maintaining the Lease as the property, credit, and business of Tenant
is subject to significant changes:

 

-3. When Tenant causes defamation to the Landlord: or,

 

-4. When the either Landlord or Tenant breaches any of provision of the Lease

Article 28 Cancellation within the Term and Indemnity

 

-1. If either Tenant or Landlord wishes to cancel the Lease by his personal
matters prior to the expiration date as set forth under Article 2, the either
party shall provide the other with a written notice no less than 3 months prior
to the cancellation, and pay the amount equivalent to one month’s rent to the
other as an indemnity.

 

-2. It shall not be permitted to cancel some portion of the leased premise by
Tenant’s personal matters.

Article 27 Surrender and Restoration

Tenant shall remove his belongings and properties before the date of lease
termination, and restore the Leased Premise to its original state at his own
expenses until the date of lease termination.

Article 28 Return of Security Deposit

Upon the termination or cancellation of the Lease, Landlord shall return the
amount of security deposit within 10 days after the Leased Premise is delivered.
If Landlord defers to return the security deposit by his own fault, annual 18%
of arrears shall be paid to Tenant.

 

3



--------------------------------------------------------------------------------

[Special Provision]

Article 1 Parking Lot

 

-1. Free parking lots shall be 7 units and additional free parking lots may not
be permitted.

 

-2. Charged parking lots shall be 5 units, however, additional charged parking
lots may be negotiable.

Article 2 Free Lease

 

-1. Tenant shall be exempt from paying monthly maintenance fees during the
fitting-out period, but shall be required to pay monthly maintenance fees from
actual date of moving-in if Tenant completes the fitting-out and moves in
earlier date than expected as set forth in Article 3.

 

4